Exhibit 10.3

 

AGREEMENT

 

 

AGREEMENT (this “Agreement”), dated as of February 7, 2019, among Churchill
Downs Holdings Ltd, a business company incorporated in the British Virgin
Islands (the “Buyer”), and HG Holdings, Inc., a Delaware corporation (the
“Seller).

 

WHEREAS Seller is the owner of 2,500 ordinary shares (the “Shares”) in the
capital of the Buyer.

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Shares on
the terms and conditions set forth herein.

 

1.      Sale and Purchase of Shares.  Seller hereby sells the Shares to Buyer in
consideration of $120,000 paid by Buyer and Buyer hereby purchases the Shares
for such consideration.   Seller hereby agrees to deliver to Buyer certificates
representing the Shares and such other documents evidencing the sale and
transfer of the Shares to Buyer as Buyer may reasonably request to effect the
transfer of such Shares on the records of the Buyer.  

 

2.      Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than those of the State of Delaware.

 

3.      Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
party and delivered to the other party.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

BUYER:

 

        CHURCHILL DOWNS HOLDINGS LTD.  

 

 

 

 

       

 

 

 

 

 

By:

s/Walter Blocker

 

 

 

Name:  Walter Blocker

 

 

 

Title:    Chairman

 

                          SELLER:           HG HOLDINGS, INC.                  
          By: s/Steven A. Hale II       Name:  Steven A. Hale II       Title:   
Chairman and CEO  

 

2